182 S.W.3d 770 (2006)
AQUILA, INC., Appellant,
v.
MOWOOD, LLC, and Omega Pipeline Company, Respondents.
No. WD 64970.
Missouri Court of Appeals, Western District.
January 31, 2006.
Joseph M. Rebein, Jason E. Pepe, Co-Counsel, Kansas City, MO, for appellant.
John M. Edgar, Daniel R. Young, Co-Counsel, Kansas City, MO, for respondents.
Before RONALD R. HOLLIGER, Presiding Judge, ROBERT G. ULRICH, Judge and JOSEPH M. ELLIS, Judge.


*771 ORDER

PER CURIAM.
Aquila, Inc. appeals from a judgment entered in the Circuit Court of Jackson County finding in favor of the defendants, Mowood, L.L.C. and Omega Pipeline Company, in a breach of contract action filed by Aquila. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).